Order entered January 31, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-21-01002-CR

                      JAY SANDON COOPER, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the County Court at Law No. 6
                            Collin County, Texas
                    Trial Court Cause No. 006-86065-2019

                                     ORDER

      We REINSTATE this appeal.

      We abated for a hearing to determine whether appellant was entitled to have

the appellate record furnished without charge. See TEX. R. APP. P. 20.2. On January

28, 2022, a supplemental reporter’s record of the hearing was filed; at the

conclusion of the hearing, the trial court found appellant to be indigent for

purposes of this appeal.
         We ORDER the reporter’s record filed within thirty days of the date of this

order.

         We DIRECT the Clerk to send copies of this order to the Honorable Jay

Bender, Presiding Judge, County Court at Law No. 6; to Jennifer Corley, official

court reporter, County Court at Law No. 6; to Kimberly Tinsley, deputy official

court reporter, County Court at Law No. 6; to appellant at the address on file with

the Court; and to the Collin County District Attorney’s Office, Appellate Division.




                                              /s/   LANA MYERS
                                                    JUSTICE